         Case 1:20-cv-02403-MKV Document 56 Filed 05/03/21 Page 1 of 1




May 3, 2021

By ECF
Honorable Mary Kay Vyskocil
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    Family Equality, et al. v. Becerra, 1 et al., No. 20 Civ. 2403 (MKV)

Dear Judge Vyskocil:

       In accordance with the Court’s orders dated April 6, 2021, and April 29, 2021, see Dkt
Nos. 53, 55, the parties submit this joint status letter.

        The Government is no longer seeking a stay in this action. Moreover, at this time, the
parties do not anticipate any further developments that will impact the Government’s motion to
dismiss the Amended Complaint.

       Thank you for your consideration of this matter.

                                                  Respectfully,

                                                  _______/s/_______________
                                                  Robin Thurston
                                                  Democracy Forward Foundation
                                                  P.O. Box 34553
                                                  Washington, DC 20043
                                                  (202) 448-9090
                                                  Counsel for Plaintiffs


                                                  AUDREY STRAUSS
                                                  United States Attorney for the
                                                  Southern District of New York

                                            By: __________________________
                                                Jennifer C. Simon
                                                Assistant United States Attorney
                                                86 Chambers Street, Third Floor
                                                New York, New York 10007
                                                Tel.: (212) 637-2746
                                                Counsel for Defendants
1
 Secretary of the Department of Health and Human Services Xavier Becerra has been automatically
substituted as a defendant, in his official capacity, pursuant to F.R.C.P. 25(d).
